United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40282
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERIBERTO MARTINEZ BRAVO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1024-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Heriberto Martinez Bravo appeals from the sentence imposed

for his guilty-plea conviction for conspiracy to possess with

intent to distribute more than 100 kilograms of marijuana.        On

appeal, he argues that (1) the district court erred by applying

the mandatory nature of the Sentencing Guidelines and by failing

to state the reasons for the imposed sentence and (2) the

district court erred by failing to uphold his objection regarding

the overrepresentation of his criminal history.   The Government


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40282
                                 -2-

asserts that Martinez Bravo’s appeal is barred by the appeal-

waiver provision contained in his plea agreement.

     Martinez Bravo argues that his appeal-waiver provision is

invalid because his plea agreement was accepted before issuance

of United States v. Booker, 543 U.S. 220 (2005).      This court has

recently rejected that precise argument.      United States v. Burns,

433 F.3d 442, 450-51 (5th Cir. 2005).      Martinez Bravo does not

challenge the validity of his appeal-waiver provision on any

other ground.    Accordingly, Martinez Bravo’s challenges to his

sentence are barred by the appeal-waiver provision in his plea

agreement.    See United States v. Melancon, 972 F.2d 566, 568 (5th

Cir. 1992).

     AFFIRMED.